Citation Nr: 0821567	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  02-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2001 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from July 1980 through July 2000, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The appellant was afforded personal hearings at the RO in 
July 2002 and before a former Member of the Board sitting at 
Cleveland, Ohio in April 2004.  The Board remanded the case 
for further development in October 2004.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  


FINDING OF FACT

The appellant's erectile dysfunction is related to service.


CONCLUSION OF LAW

Erectile dysfunction was incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in March 2001	specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for erectile dysfunction, 
the appellant cannot be prejudiced by any deficiency, if any, 
in the notice and assistance requirements of the VCAA.  As 
such, the Board will dispense with any further discussion of 
the VCAA and will proceed to the merits of the issue.  

B.  Law and Analysis

In this appeal, the appellant seeks service connection for 
erectile dysfunction he contends developed as a result of 
nerve damage associated with a vasectomy he had in service. 
August 2000 application for compensation; July 2002 RO 
hearing transcript, pgs. 3-4; April 2004 BVA hearing 
transcript, pgs. 8-9.  Having carefully considered the 
appellant's claim in light of the entire record and the 
applicable law, the Board concludes for the reasons discussed 
below that while the evidence does not support the 
appellant's specific theory of entitlement to service 
connection, it is in relative equipoise in terms of a grant 
of service connection based upon a continuity of 
symptomatology.  As such, reasonable doubt will be resolved 
in favor of the appellant; and the appeal will be granted.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).    

In addition to the foregoing, a disability may be service 
connected if the evidence of record reveals that a veteran 
currently has a disability that was chronic in service or, if 
not chronic, was seen in service with continuity of 
symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488  (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation. Savage v. Gober, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

In this case, the appellant's available service medical 
records reveal that he had a vasectomy in approximately 1986. 
See service medical records dated in June 1998.  
Unfortunately, it appears that the claims file only contains 
the appellant's service treatment records dated from 1991 to 
2000.  Records dated prior to that date cannot be located and 
have been presumed destroyed.  The appellant testified before 
the Board that he began experiencing erectile dysfunction 
soon after his vasectomy.  He reported that the problem 
continued to progressively get worse, such that he sought 
medical treatment in 1998. See April 2004 BVA hearing 
transcript.  The available service medical records confirm 
the appellant's assertions to the extent that they reveal 
that the appellant was seen in June 1998 for a history of 
impotence of five years duration.  Subsequent to a physical 
examination, a urology consultation and laboratory tests, the 
appellant was diagnosed with erectile dysfunction without an 
anatomical basis.  The appellant was then given a 
prescription for Viagra. Id.  Subsequent service medical 
records do not reference any additional complaints associated 
with erectile dysfunction.  Upon retirement from service in 
September 1999, the appellant underwent a separation 
physical. September 1999 report of medical examination.  A 
clinical examination of the genitourinary system at that time 
was found to be normal; and no complaints associated with 
erectile dysfunction were noted at that time.  Regardless of 
the findings set forth in the examination report, the 
appellant asserts that he experienced erectile dysfunction in 
September 1999; and has continued to experience this disorder 
since his service discharge. April 2004 BVA hearing 
transcript, p. 8.  

Post-service medical records associated with the claims file 
dated from May 2001 to November 2001 do not reflect actual 
treatment for or a diagnosis of erectile dysfunction.  
However, the Board observes that these records do reference 
the appellant's continued complaints of sexual dysfunction. 
See private medical records dated in May 2001 and June 2001. 
 In essentially addressing the lack of corroborating evidence 
contained in his post-service medical records, the appellant 
testified that it has not been necessary for him to seek 
medical treatment for his disorder because he has been able 
to obtain the medication he needs without a prescription.  
Specifically, the appellant reported in April 2004 that his 
fiancée worked at a medical office and was able to obtain 
samples of Viagra for him. April 2004 BVA hearing transcript, 
pgs. 8-9; see also July 2002 RO hearing transcript, pgs. 2-4.  
As such, his medical records do not document his continued 
use of this medication. Id.  

In light of the evidence contained in the appellant's service 
medical records and the appellant's testimony, the Board 
remanded the claim for the purpose of obtaining a VA medical 
opinion as to whether the appellant had a current diagnosis 
of erectile dysfunction; and if so, if that diagnosis was as 
likely as not related to service. October 2004 BVA decision, 
pgs. 4-5 (a VA genitourinary specialist was asked to provide 
an opinion as to whether the appellant now has erectile 
dysfunction; and whether it is as likely as not related to 
service).  In response to the Board's remand, the appellant 
was examined in April 2005.  After obtaining a medical 
history, performing a physical examination and indicating 
that the appellant should have an endocrine panel performed, 
the examiner stated that if the appellant's laboratory 
results were negative, then it would be unlikely that his 
erectile dysfunction was the result of the vasectomy in 
service.  In doing so, the examiner reported that erectile 
dysfunction after a vasectomy is very unusual to not existent 
at all because there are no nerves or blood vessels in the 
scrotum that interact with the penis that could cause a 
patient to have erectile dysfunction.  He affirmed this 
opinion in June 2006, when the appellant's laboratory results 
were all found to be within the normal range except for a 
slightly low testosterone result.  After reviewing the 
laboratory results, the VA examiner stated that testosterone 
is normally felt to contribute to libido rather than the 
ability to achieve an erection.  As such, he continued to 
opine that he did not believe the appellant's erectile 
dysfunction was secondary to his previous vasectomy.  The RO 
continued to deny the appellant's claim based upon this VA 
examination report. August 2006 Supplemental Statement of the 
Case.    

The Board finds that the RO's denial of the appellant's claim 
based upon a failure to meet all three elements of the 
service-connection test (listed upon) was appropriate when 
viewed in the narrow context of whether the appellant is 
entitled to service connection for erectile dysfunction 
secondary to the vasectomy performed in service.  In this 
regard, the only medical evidence of record discussing a 
possible relationship between the appellant's current 
disorder and his vasectomy in service does not support a 
nexus between them.  As such, the third element required to 
establish service connection has not been met.  However, even 
though the VA examiner in this case opined that the 
appellant's erectile dysfunction was unrelated to his 
vasectomy, he notably failed to provide an opinion as to 
whether this disorder was the result of any other incident or 
injury in service related to the appellant's long period of 
active duty. See October 2004 BVA decision, pgs. 4-5.  In 
this case, the evidence clearly shows that the appellant 
currently has a diagnosis of erectile dysfunction; and his 
service medical records clearly document the appellant's in-
service complaints of erectile problems.  Post-service 
medical records also reveal that the appellant continued to 
report problems of sexual dysfunction in the months following 
his separation from service. 

On the basis of the foregoing evidence, the Board is 
unconvinced that simply because the appellant's erectile 
dysfunction has not been specifically related to the 
vasectomy in service provides a sufficient basis to deny the 
appellant's claim.  In the Board's opinion, the current 
disability appears to be linked to service by a continuity of 
symptomatology reported by the appellant and evidenced by 
ongoing erectile dysfunction reported (even if not 
specifically treated) in the VA medical records. See 38 
C.F.R. § 3.303.  Therefore, after careful and considered 
review of all evidence and material of record, and resolving 
all reasonable doubt in favor of the appellant, the Board 
finds that entitlement to service connection for erectile 
dysfunction is established.  Accordingly, the appeal is 
granted. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


